Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 11/03/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
With respect to the IDS of 11/04/21 that is making the examiner aware of 52 related applications, their existence is noted by the examiner initialing off on the list of applications; however, that does not mean that the totality of the prosecution the 52 applications and all of the cited prior art of record in each of those 52 applications has been reviewed by the examiner.  If the applicant wants anything specific of record from any one of those 52 applications then they need to be specifically listed via a proper IDS (this is possibly the content and reason for the 2nd IDS of 11/04/21 that has been fully considered). The examiner makes this statement to clarify the extent to which the 52 applications have been considered, especially when the priority claim only mentions 1 utility application and 6 provisional applications from the list.  
The IDS of 11/04/21 that is citing a number of prior art references (US documents, foreign documents, and NPL documents) for consideration has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims recite a system, a non-transitory computer readable medium, and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of visualizing the relationship between nodes that represent individuals or entities, which is a certain method of organizing human activities.    
Using claim 14 as a representative example that is applicable to claims 1 and 21, the abstract idea is defined by the claimed elements of:
tracking connections between a plurality of entities in an workspace; 
tracking characteristics of the connections between the plurality of entities in the electronic workspace; 
storing the tracked connections and tracked characteristics; 
calculating connection strength between connected entities based on the tracked characteristics; 
rendering a visualization of the plurality of entities in response to a threshold condition being met, wherein the threshold condition includes at least one of exceeding a predetermined number of interactions between two entities of the plurality of entities within a predetermined time period or when a specific entity is specified for tracking; 
rendering a visualization of the tracked connections between the plurality of entities; and 
rendering a visualization of the tracked characteristics of the connections, 
wherein at least one of the rendered visualization of the tracked connections and the rendered visualization of the tracked characteristics is reflective of the calculated connection strength


The above limitations are reciting a method of organizing human activities type of abstract idea. The claim is reciting steps taken to determine the strength of connections (strength of a relationship) between users/individuals so that the connection strength can be visualized.  As is stated in the specification in paragraph 148, the connection between nodes represents an interaction or relationship between the nodes (that  
For claim 14, the additional elements of the claim are the recitation to the non-transitory computer readable medium with instructions, the recitation to the connections and workspace being “electronic”, and the recitation to the memory.  Claim 1 recites at least one processor that is configured to perform the steps that define the abstract idea.  Claim 21 recites the connections and workspace being “electronic”, and the recitation to the memory.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to a field of use limitation describing the communications as being “electronic” and the use of a computing device (a processor and memory) that is being used as a tool to execute the abstract idea, see MPEP 2106.05(f) and 2106.05(h). The claim is simply instructing one to practice the abstract idea using computers that include a processor and memory.  The description of the communications and the workspace as being electronic does nothing more than instruct one to use the abstract idea in the digital realm using computers.  The additional elements do not amount to more than a mere instruction to implement the abstract idea on a computer connected.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2, 15, 22, the applicant is reciting more about the same abstract idea of the independent claims.  The visualization of the connections as being presented by nodes is part of the abstract idea of the claims.  The recited output of a display signal is the linkage of the claim to generic computer implementation and is not sufficient to render the claims eligible for the same reasons set forth for the independent claims, see MPEP 2106.05(f) and (h).  
For claims 3, 16, reciting that the entity is represented by a photo or an icon or a graphic, etc., is reciting more about the abstract idea of the claims.  This is not introducing any further additional elements that would render the claims eligible.  The claim is just reciting information per se that represents an entity, such as alphanumeric characters or a photo or an icon or a graphic.  This just serves to further define the claimed abstract idea.
For claims 4, 5, 8, 19, the applicant is reciting more about the claimed abstract idea in terms of claiming the calculating of the connection strength for a time period that 
For claims 6, 17, the claimed teams assignments, text messages, voice massages, etc. are all elements that fall into the abstract idea of the claim and are not additional elements that provide eligibility.  
For claims 7, 18, the claimed characteristics are part of the abstract idea of the claim.  Reciting specific characteristics results in claiming more about the abstract idea.  
For claim 9, claiming that the representation is a distance or a color or size, etc., is reciting more about the abstract idea of the claims.  Nothing additional is claimed beyond that which was already addressed in the independent claims.
For claims 10, 11, reciting that the entities are a single individual or a group of individuals is a recitation directed to the abstract idea in terms of intended use of the invention because the individuals or group of individuals are not part of the system, they are people.  This is not an additional element that contributes in some way to the eligibility of the claims.
For claims 12, 13, 20, reciting that the connection strength includes scoring or the use of a weight are element(s) that are part of the abstract idea.  The calculation of the connection strength and the recitation to it including scoring or a weight is not reciting additional elements that are not part of the abstract idea.
	For claims 23, 24, reciting that the visualization is rendered only when interactions between the entities exceeds the predetermined number or reciting that the connections are tracked during a time duration only, between entities in the same geographic region only, or between entities associated with the same task only is a 
For claims 25, 26, the claimed receipt of input to change position of a node and the subsequent rendering of the visualization with the node being moved is considered to be part of the abstract idea of the claims.  A person can request that a node be moved and the fact that the processor is being to accomplish the receipt and visualization is a link to computer implementation that does not provide for integration or significantly more.  The receipt of input to release the node and then render the visualization is also part of the abstract idea of the claims and the tie to the processor has been treated in the same manner as for claims 1, 2, and 25.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiffer et al. (20160026939).

The claimed tracking of the electronic connections between a plurality of users/entities that includes the tracking of characteristics of the electronic connections is disclosed by Schiffer in paragraph 041 where it is disclosed that the electronic communications of users in an organization are tracked.  This includes tracking information relating to emails, storing and retrieving of data files, calls, meeting invitations, etc., see paragraph 042.  Information such as the number of emails, number of calls, frequency of interactions, duration of the interactions, type of interaction is disclosed as being tracked, see paragraphs 047-048, 050-053.  The information of frequency of interaction, duration, type, number of interactions, etc. satisfy the claimed characteristics of the electronic connections.  The claimed storing in memory of the tracked information is disclosed in paragraph 079.  The calculation of the connection strength is disclosed in paragraph 063.  Disclosed is that a connection strength (a score) is determined based on one or more of the data that is representative of the electronic communications between the users/groups/entities.  Also see paragraphs 061-062, 064.  The claimed rendering of the visualization of the entities, the tracked connections, and visualization that is reflective of the calculated connection strength is satisfied by Schiffer disclosing that a node graph is generated and displayed that represents the users/entities with nodes with connecting lines between nodes representing relationships between nodes, where the node graph also includes data varies in length based on strength of connection (relevant for claim 9).  Also see paragraphs 098-102 where further disclosure is made to the nodes, connecting lines, and representations involved in the display of the node map.  Also see figure 9 as an example of the visualization of the nodes and information about the strength of the connections that is displayed.  With respect to the claimed threshold and the condition being exceeding a predetermined number of interactions in a time period and/or the when a specific entity is specified for tracking, both are considered to be taught by Schiffer.  With respect to the threshold condition, see paragraph 0785 of Schiffer that teaches using a threshold condition applied to data to determine what information is to be displayed via the visualization, such that not all nodes for entities will be displayed.  Disclosed is that the threshold is based on the connection strength, and paragraph 064 teaches that the connection strength can be defined by the frequency of interaction between entities.  Paragraph 073 teaches that the visualization is filtered based on the activity type and connection strength.  Schiff teaches a threshold condition being applied that includes the number of interactions in a given time period which is what a frequency is by definition (frequency is defined as being the number of occurrences of an event per unit of time).  When a user in Schiff is filtering the visualization data based on connection strength that is defined by the frequency of interaction between users, this satisfies the 
For these reasons Schiffer is found to anticipate what has been claimed.
For claims 3, 16, Schiffer satisfies the claimed graphic or photo for the nodes.  See figure 9 and paragraph 068.
For claims 13, 20, Schiffer teaches the claimed use of a weight(s) for calculating the connection strength.  See paragraphs 062-063 where this is disclosed. 
For claim 24, the claimed “within a time duration only” is considered to be satisfied by the use of frequency of interaction between the entities as the filter to determine what to display via the claimed visualization.  The time duration only is broad enough to read on the use of the frequency data because that is done for the same time period so that one can determine frequency.  This satisfies what is claimed.  Also, a same task only.  Using a filter in Schiffer that is based on a task as taught in paragraph 085 satisfies what is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffer et al. (20160026939) in view of Malamut et al. (20190324840).
For claims 4, 5, Schiffer does not disclose that the calculation of the connection strength is done for a time period, where the time period is adjustable.  The examiner does take notice that in paragraph 073-074 of Schiffer it is disclosed that filters are used to filter the data used to determine connection strengths and to filter between different users.  In paragraph 074 Schiffer teaches that one filter that can be used is timing.  No further disclosure is made as to what this means but Schiffer is clearly teaching that filters are used to allow the user to visualize activity data (connections with characteristics) for different users.
Malamat discloses a system and method of determining the connection strength between users by using nodes connected by lines to indicate the connection strength.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Schiffer with the ability to filter the data by time period so that a user can specify a single time or a period of time to calculate the connection strength.  It is known in the art that a connection strength can be determined for a particular time period, Malamat teaches this feature.  To simply provide Schiffer with the ability to determine connection strength for an adjustable time period yields predictable results of allowing the user to view the connection strength for adjustable periods of time as is discussed by Malamat.  

Claims 25, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffer et al. (20160026939) in view of Chiu et al. (20170228445).
For claim 25, not disclosed by Schiffer is that a user can provide input to move a node from a 1st position to a 2nd position and in response, render the visualization with the node being moved while not changing the tracking of the connections between the entities.  The examiner notes that Schiffer does teach that nodes can be removed, see paragraph 104.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Schiffer with the ability to provide a user with the ability to move a node from a first position to 2nd position as claimed so that information can be viewed more easily on the rendered visualization, such that upon the user releasing the click of the node the node will be moved to its original location as taught by Chiu.  This provides for predicable results in that it affords the user the ability to move nodes temporarily on the visualization to allow the user to better see displayed data.
Response to arguments
	The traversal of the 101 rejection is not persuasive.
	On page 10 of the reply the applicant argues that the examiner is disregarded certain claim language and is not addressing the claims as presented.  This is not persuasive as the totality of the claimed elements have been addressed between steps 2A and the 2nd prong and step 2B.  The argued recitation to having the connections be “electronic” is an additional element that is not part of the abstract idea and has been nd prong and step 2B.  Nothing has been ignored or disregarded as alleged.  
	On page 11 the applicant argues that the claims provide for technological solutions to visualization of information associated with teams and team members and “may” relate to a network map being generated.  This is arguing part of the abstract idea and is not making it clear what the additional elements are that make the claim eligible.  Nothing is claimed that is necessarily rooted in computer technology in the opinion of the examiner such that the claims are clearly eligible.
	On pages 11-12 the applicant argues that the tracking of the electronic connections, tracking characteristics, and storing them in memory so that one can calculate a connection strength, etc. is a technological solution that may provide for visualization of information for entities in an electronic workspace with improved clarity that can assist in administration and management of the workspace.  This is arguing that the abstract idea provides information so that a workspace can be managed.  This appears to be arguing the abstract idea itself with a general allegation that the process is eligible.  This is not persuasive so show any additional elements are claimed that provide for integration at the 2nd prong or significantly more at step 2B.
	 On pages 12-14 the applicant argues that the claims do not recite subject matter that is considered to be an abstract idea per the 2019 PEG.  On page 13 the applicant argues that the certain method or organizing human activities is limited to the examples given in the 2019 PEG.  The applicant argues that the claims do not fit into any of the categories set forth by the PEG.  The applicant argues that no social activities are claimed between people.  This is not persuasive.  As stated in the 101 rejection, the As is stated in the specification in paragraph 148, the connection between nodes represents an interaction or relationship between the nodes (that defines the interactions and relationships between users).  
Paragraph 148
	[148] Some disclosed embodiments are directed to systems, methods, devices, and non- transitory computer readable media for generating a network map reflective of node connection strength. A network map may refer to a visual presentation (e.g., a map, a chart, or a figure) for a network that may include various nodes and connections between the nodes to represent information regarding the relationships between the various nodes. A node in the network may represent an entity. A node may be presented in any way such as by alphanumerics, graphics, or a combination there of to represent an entity. An entity may refer to an individual, a device, a team, a group, a department, a division, a subsidiary, a company, a contractor, an agent or representative, or any independent, distinct organization (e.g., a business or a government unit) that has an identity separate from those of its members. In some embodiments, each of the plurality of entities may be a single individual such as a user of the collaborative work system. In some embodiments, at least some of the plurality of entities may include a group of individuals. For example, the group of individuals may be a team that uses the collaborative work system. A connection between two nodes in the network may represent an interaction or a relationship between the two nodes. The network may be presented in any two-dimensional (2D) or three-dimensional (3D) manner. Node connection strength (also referred to as "connection strength") in this disclosure may refer to a metric value of the connection, such as a frequency, an importance value, a count, a weight, or any value representing a strength of an interaction or a relationship. 

The claimed nodes represent people and the connections represent interactions and engagement between the people.  The applicant is tracking interactions and engagement between entities in an electronic workspace, and the fact that the claim recites this as being electronic does not mean that there is no abstract idea being recited at step 2A.  The claimed concept falls into the category of being a certain   The argument is not persuasive.
	On page 14 the applicant argues that the claims are reciting a dynamic mechanism that may generate a network node reflective of connection strength and then the applicant repeats the limitations that the examiner considers to be part of the abstract idea makes the claims eligible.  The applicant argues that the claimed steps are necessarily rooted in computer technology that improves existing mechanisms for visualization of information in an electronic workspace. This argument is not persuasive because the claims are not reciting any specific GUI or workspace display that provides for an improved visualization of the claimed information.  The claim recites:
	render a visualization of the tracked electronic connections between the plurality of entities in response to a threshold condition being met, wherein the threshold condition includes at least one of exceeding a predetermined number of interactions between two entities of the plurality of entities within a predetermined time period or when a specific entity is specified for tracking; and 
render a visualization of at least one of the tracked characteristics of the electronic connections, 
wherein at least one of the rendered visualization of the tracked 2Attorney Docket No. 15326.0028-00000 Application No.: 17/243,742electronic connections and the rendered visualization of the at least one of the tracked characteristics is reflective of the calculated connection strength
The above language is reciting that a visualization is rendered in a generic and broad sense but is not providing for any specific visualization process or manner of display that would be considered to be necessarily rooted in computer technology that 
On page 16 the applicant argues that the claims integrate any alleged abstract idea into a practical application.  In support of this assertion the applicant simply repeats what is claimed and alleges that the claims improve technology.  This is little more than a general allegation that is just citing to claim language.  For reasons already addressed with respect to the visualization of the connection strength and characteristics, the argument that technology is being improved is not persuasive.  The applicant has argued that the data of the connection strength and characteristics allows for administration and management of a workspace where people work.  The output that is claimed is useful to people but itself does not serve to improve technology.  Rendering a visualization in a broad and non-limiting manner is not an improvement to technology because it is not a specific manner of display and/or is not a specific GUI that itself would provide for an improvement to technology.  The argument is not persuasive.  Contrary to what has been argued, the examiner is taking the position that the additional elements are nothing more than a mere instruction for one to use computers, as the 101 rejection of record states.  The argument to the contrary is not persuasive.
On pages 17-20 the applicant argues step 2B of the eligibility analysis.  The applicant argues that the claims provide for a specific implementation and argues that the claims are an improvement to the functioning of a computer and are not well 
With respect to the traversal of the prior art rejection, the current rejection of record addresses the amended claims and the newly added limitations to the claims.  This renders the arguments from the applicant moot.  As is set forth in the rejection of record, Schiffer teaches the amended limitations that have been added to the claims.  The arguments are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Spear et al. (20110106636) teaches in paragraph 026 that it is known in the art of network maps that use nodes to allow users to move nodes to new locations.  See paragraphs 021, 022, 023, 026 and 028.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DENNIS W RUHL/           Primary Examiner, Art Unit 3687